2013 IL 114196

                             IN THE
                        SUPREME COURT
                               OF
                      THE STATE OF ILLINOIS


                    (Docket No. 114196)
     THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                TIFFANY BROWN, Appellant.

                      Opinion filed December 19, 2013.

         JUSTICE FREEMAN delivered the judgment of the court, with
     opinion.
         Chief Justice Garman and Justices Karmeier, Burke, and Theis
     concurred in the judgment and opinion.
         Justice Thomas specially concurred, with opinion, joined by
     Justice Kilbride.

                                   OPINION

¶1       Following a bench trial in the circuit court of Cook County,
     defendant, Tiffany Brown, was convicted of several offenses,
     including forgery by making a counterfeit check (720 ILCS 5/17-
     3(a)(1) (West 2006)), forgery by delivering the check (720 ILCS
     5/17-3(a)(2) (West 2006)), and attempted theft by delivering the
     check (720 ILCS 5/8-4, 16-1(a)(1)(A) (West 2006)). The appellate
     court, inter alia, upheld defendant’s convictions for forgery by
     making the check and for attempted theft, and vacated the conviction
     for forgery by delivery. 2011 IL App (1st) 101391-U.
¶2       This court allowed defendant’s petition for leave to appeal. Ill. S.
     Ct. R. 315 (eff. Feb. 26, 2010). Defendant challenges only her
     conviction for forgery by making the check. We now affirm in part
     and reverse in part the judgment of the appellate court and the
     judgment of the circuit court.
¶3                             I. BACKGROUND
¶4       In August 2006, defendant was approximately 35 years old and
     had been a Chicago police officer for nearly seven years.1 Defendant’s
     sister was Abeni Brown and defendant’s mother was Zenobia Brown.
     Defendant maintained a checking account at the Chicago Patrolmen’s
     Federal Credit Union (credit union).
¶5       On August 31, 2006, defendant entered the credit union and,
     while talking on her cell phone, presented to a teller, Samara Galvan,
     a letter, a check, a deposit slip, and identification. The letter
     purportedly related to a lawsuit in “the court room of Judge G.
     Imgram,” where the plaintiff was Abeni and the defendant was Six
     Flags Great America. The letter described an August 25, 2006, ruling
     in favor of Abeni in the amount of $3.5 million. The letter also
     designated as “beneficiaries” defendant, to receive $1 million;
     Zenobia, to receive $2 million; and defendant’s cousin, Ahmad
     Murphy, to receive $500,000. Further, the letter contained the
     signatures of “the clerk of Judge G. Imgram,” “Attorney at Law Susan
     T. Mitchell,” “Attorney at Law Bennetta C. Thompson,” and “CEO,
     Six Flags Great America[,] Dr. Bryan D. Douglas.”
¶6       The check, dated August 25, 2006, was purportedly drawn on the
     JPMorgan Chase bank account of Six Flags Great America, made
     payable to defendant in the amount of $1 million. The drawer’s
     signature was “Bryan Douglas.” On the reverse side, defendant
     endorsed the check with her signature and credit union member
     number. The check raised several red flags for Galvan. Initially, three
     sets of numbers were printed at the bottom of the check instead of the
     usual two, and none were the customary nine-digit routing number.
     Also, the texture of the check and the print font were atypical.
     Further, $1 million would typically be deposited by wire transfer and
     not by check.
¶7       Galvan left the teller window to speak with her manager, Maria
     Villasenor. Galvan showed Villasenor the letter, check, and deposit
     slip. Villasenor glanced at the check but did not observe its amount.
     She instructed Galvan to accept the check. Galvan also photocopied
     the letter and the deposit slip and kept them with the check. She
     returned to the teller window, where defendant was still talking on her
     cell phone. Defendant asked Galvan what was wrong, and Galvan

         1
         Defendant stated in the presentence investigation report that she was
     employed by the department from November 1999 to January 2009.

                                       -2-
       responded that “everything was okay.” Defendant told Galvan that her
       lawyer was on the phone and would speak to Galvan if there were a
       problem. Galvan responded that she did not need to speak to
       defendant’s lawyer.
¶8         The following day, September 1, 2006, a credit union employee
       informed Villasenor that the credit union scanner would not accept
       defendant’s check because it could not read the routing number.
       Villasenor instructed the employee to verify the routing number. The
       employee returned with the check and told Villasenor that the routing
       number was missing a digit. Villasenor looked closely at the check
       and saw that it was written in the amount of $1 million. She had
       never before seen a check for $1 million. During her banking career,
       Villasenor had received training in identifying counterfeit checks. She
       suspected that the purported business check was counterfeit based on
       the arrangement of the routing numbers, the texture of the paper, and
       the check’s “rainbow” or “cotton candy” color.
¶9         Suspecting that the check was counterfeit, Villasenor telephoned
       JPMorgan Chase Bank, which confirmed that the check was not
       drawn on that bank. Villasenor then placed a permanent hold on
       defendant’s deposit. According to Villasenor, the check had to go
       through the banking system to be stamped “counterfeit.” Pursuant to
       credit union procedure, Villasenor sent a letter to defendant informing
       her that there was a permanent hold on her deposit.
¶ 10       On September 7, 2006, defendant telephoned Villasenor to ask
       what the letter meant. Villasenor told defendant that because the
       check was for such a large amount, a hold had been placed until the
       check cleared. Defendant told Villasenor that defendant won a lawsuit
       against Great America, and that someone from Great America was
       supposed to telephone the credit union to verify that the check was
       good. Defendant then told Villasenor that someone from Chase Bank
       was supposed to call the credit union. Defendant finally told
       Villasenor that she would instruct her lawyer to call Villasenor to
       inform her that the check was good. No one from Great America or
       Chase Bank, or any attorney, ever contacted Villasenor and told her
       that the check was good.
¶ 11       On September 11, 2006, the credit union’s accounting department
       formally notified Villasenor that the check had been determined to be
       counterfeit. Villasenor called defendant on a speaker phone in the
       presence of the credit union’s chief operating officer James Bedinger.
       Villasenor informed defendant that Chase Bank returned the check,

                                        -3-
       and that the $1 million would be debited from her account. Defendant
       responded that Great America had filed for bankruptcy. Villasenor
       asked when did defendant learn that, to which defendant answered
       “this morning.” Villasenor told defendant that Villasenor would have
       to debit the $1 million, to which defendant responded, “Well I’m
       going to have to sue Great America again then.”
¶ 12       Chicago police detective Francisco Roman was assigned to
       investigate this case. He learned that: there was never a lawsuit filed
       or settled between Abeni and Great America; there was no one named
       Bryan Douglas at Great America; there were no licensed Illinois
       attorneys named Susan T. Mitchell or Bennetta C. Thompson; and
       Great America never issued any check to defendant or any member
       of her family. On September 27, 2006, Detective Roman arrested
       defendant for attempted theft and forgery by delivery. After her arrest,
       Detective Roman permitted defendant to use the telephone.
       Defendant indicated that she was going to call several persons
       including Zenobia and an attorney named Bennetta Thompson.
¶ 13       In November 2006, the original arrest charges were superceded by
       a seven-count indictment. Defendant was again charged with
       attempted theft by delivering the counterfeit check (count III) and
       forgery by delivering the check (count II), but also with forgery by
       making the check (count I). Defendant was additionally charged with
       three counts of official misconduct (720 ILCS 5/33-3(b) (West 2006))
       predicated on the attempted theft and forgery charges (counts IV, V,
       and VI), and one count of official misconduct in that, by making the
       check, she violated a Chicago police department rule prohibiting
       conduct that brings discredit upon the department (count VII).
¶ 14       In October 2009, defendant waived a jury, and the court
       conducted a bench trial on all counts. The State’s evidence adduced
       the above-recited facts. Detective Roman further testified that, in the
       course of his investigation, he discovered two police reports, dated
       early August 2006, identifying Abeni as an offender and defendant as
       the victim. Also, on cross-examination, Detective Roman testified
       that he was unable to find any evidence that defendant actually
       created the settlement letter or affixed any signatures thereto. Roman
       was likewise unable to find any evidence that defendant actually
       created the check or affixed thereto the signature of “Bryan Douglas”
       as the purported drawer.
¶ 15       Additionally, the parties stipulated that if Cynthia Reising were
       called as a witness, she would testify as follows. Reising is the

                                         -4-
       comptroller of Six Flags Great America. Great America did not issue
       the purported check. The drawer address on the check was incorrect;
       the check was not drawn on a bank that Great America used; the
       check contained numbers that did not match any Great America
       account; any payment from Great America requires two signatures on
       a check; and Bryan Douglas was neither an authorized signatory nor
       even an employee of Great America. Further, employment records
       indicate that Abeni was employed at Great America from May 8,
       2004, until June 11, 2004, when her employment was terminated for
       tardiness and unsatisfactory work.
¶ 16        The trial court admitted the State’s exhibits without objection, and
       the State rested. Defendant moved for a directed finding of not guilty.
       Defendant argued that the State failed to present in its case in chief
       any evidence that she: (1) created the check, or (2) delivered the
       check to the credit union knowing that the check was counterfeit. The
       trial court denied defendant’s motion as to all counts.
¶ 17        Defendant testified as follows. In addition to being a college
       graduate and a single mother of one son, she was raising her two
       nephews from her sister Abeni. She was raising Abeni’s children
       because “more often than not” Abeni had not been in their lives due
       to her repeated legal problems. In 2005, Abeni was convicted and
       sentenced for forging defendant’s name on a check for $80 and
       cashing it. She was released in 2006. Abeni was arrested again for
       buying an automobile and renting a condominium in defendant’s
       name. Next, in early August 2006, Abeni went to the credit union
       wearing a wig to impersonate defendant, forged defendant’s name,
       and withdrew $700 from an account jointly held by Abeni, Zenobia,
       and defendant. Abeni’s name was thereafter removed from the
       account.
¶ 18        In late 2006, Zenobia told defendant that Abeni had settled a
       lawsuit against Great America, where defendant knew that Abeni had
       worked. Zenobia also told defendant that Abeni was dying, and that
       Abeni was distributing the settlement proceeds between Zenobia,
       defendant, Abeni’s children, and defendant’s cousin, Ahmad Murphy.
       Zenobia gave defendant the $1 million check payable to defendant
       and the settlement letter. Defendant testified that she was “in shock
       *** [b]ecause for the first time in Abeni’s life she was going to do
       right by her children and right by my mother and myself.” Defendant
       did not independently confirm any of this information; she accepted
       it at face value from her mother.


                                         -5-
¶ 19       On August 31, 2006, with the settlement letter in hand, defendant
       went to the credit union to deposit the check in her checking account.
       Defendant believed that the letter was genuine. She denied creating
       the letter or affixing any signatures to it. Defendant likewise believed
       that the check was genuine. She did endorse the check. However,
       defendant denied that she created, or played any part in creating, the
       check. Defendant acknowledged that she was talking on her cell
       phone while depositing the check. Defendant testified that she was
       speaking to the purported attorney “Bennetta C. Thompson.” Prior to
       the deposit, defendant and Zenobia had spoken with “Thompson” and
       “Susan T. Mitchell.” By the time of her trial, defendant had learned
       that “Thompson” was not a licensed Illinois attorney, but was
       working with Abeni.
¶ 20       After receiving the credit union notice that a hold was placed on
       her deposit, she acknowledged that she telephoned Villasenor to ask
       what the letter meant. However, defendant denied telling Villasenor
       that defendant had a lawsuit against Great America. Rather, defendant
       told Villasenor that Abeni was the plaintiff in that case. During this
       conversation, defendant relayed information from one of Abeni’s
       purported attorneys to Villasenor. During the September 11, 2006,
       phone call between defendant and Villasenor, defendant told
       Villasenor that Great America had filed for bankruptcy because
       defendant had received that information from “Thompson.”
¶ 21       Defendant thereafter left several messages for “Thompson,”
       which were never returned. Also, defendant unsuccessfully tried to
       locate Abeni. After defendant’s arrest, she learned that the check was
       counterfeit, Abeni was not sick, and that “this was just another of her
       [Abeni’s] schemes.” Defendant had not had any contact with Abeni
       subsequent to defendant’s arrest.
¶ 22       Ahmad Murphy testified as follows. Zenobia is his paternal aunt,
       and Abeni and defendant are his cousins. Murphy grew up in Chicago
       and South Carolina, and eventually attended high school in South
       Carolina. He attended college and found employment in North
       Carolina. As a child, when Murphy was in Chicago, he lived with
       defendant, whom he described as “[s]ort of a surrogate mother,” who
       “helped raise” him.
¶ 23       In April 2006, Murphy was attending college when Zenobia
       telephoned to inform him that Abeni was sick and had given him
       money from the settlement of a lawsuit. Murphy flew to Chicago and
       stayed with defendant. Murphy met with Zenobia, who gave Murphy

                                         -6-
       a check for $500,000 payable to him. Murphy was “shocked” and
       “surprised” because “Abeni has caused a lot of grief with our family.”
¶ 24       The check that Zenobia gave to Murphy looked like the check that
       she gave to defendant, except that Murphy’s check was payable to
       him in the amount of $500,000. Murphy did not attempt to verify that
       the check was genuine because he did not believe that the check was
       counterfeit. He never spoke to Abeni about the check because he did
       not know where Abeni was when he received the check. Murphy
       endorsed the check and deposited it into his account with Bank of
       America in Chicago. In September 2006, Murphy learned from
       defendant or Zenobia that the check was counterfeit, and that Abeni
       was not sick or dying. No one, including his bank, has contacted
       Murphy regarding the counterfeit check he deposited.
¶ 25       In January 2010, following the close of evidence and argument,
       the trial court found defendant guilty as charged on all counts.
       Defendant timely filed a posttrial motion for judgment of acquittal,
       or alternatively, a new trial. At the May 2010 hearing on the motion,
       defendant argued that the State failed to prove her guilty of the
       charged offenses beyond a reasonable doubt. The State confessed
       error as to count VII, the charge of official misconduct based on
       violating a Chicago police department rule prohibiting conduct that
       brings disrepute upon the department.2 The trial court granted
       defendant’s motion for acquittal on count VII, but denied her motion
       as to the remaining charges. The court sentenced defendant to two
       years’ probation and 50 hours of community service on counts I
       through VI.
¶ 26       On appeal, the appellate court found no evidence in the record
       that defendant was acting in her official capacity as a police officer
       when she deposited the check. Accordingly, the court reversed
       defendant’s three remaining official misconduct convictions as
       charged in counts IV, V, and VI. 2011 IL App (1st) 101391-U, ¶¶ 25-
       29. Also, the appellate court found that the conviction for forgery by
       delivering the check as charged in count II, and the conviction for
       attempted theft by delivering the check as charged in count III,
       violated the one-act, one-crime doctrine. The court further observed
       that the Class 2 offense of attempted theft was a more serious offense


          2
           See People v. Williams, 393 Ill. App. 3d 77, 82-84 (2009) (police
       department rules and regulations not predicate “laws” under official
       misconduct statute), aff’d, 239 Ill. 2d 119 (2010).

                                        -7-
       than the Class 3 offense of forgery. Accordingly, the court vacated
       defendant’s conviction of forgery by delivery as charged in count II.
       Id. ¶ 32. However, the appellate court held that defendant’s
       endorsement on the back of the check constituted “making” the
       check. Accordingly, the court upheld defendant’s conviction for
       forgery by making the check as charged in count I. Id. ¶¶ 18-24.3
¶ 27       Defendant appeals to this court. Additional pertinent background
       will be discussed in the context of our analysis of the issues.

¶ 28                              II. ANALYSIS
¶ 29       Before this court, defendant does not challenge her conviction of
       attempted theft by delivering the counterfeit check. Rather,
       defendant’s sole contention is that the evidence fails to establish that
       she committed the offense of forgery by making the check (720 ILCS
       5/17-3(a)(1) (West 2006)).

¶ 30                                A. Mootness
¶ 31       The State initially responds that this contention is moot. The State
       observes as follows. Defendant was convicted not only of forgery by
       making the check, but was also convicted of forgery and attempted
       theft by delivering the check (720 ILCS 5/8-4, 16-1(a)(1)(A), 17-
       3(a)(2) (West 2006)), which she does not contest. Attempted theft is
       the greatest offense of which defendant was convicted, and she
       received a single sentence of probation. Therefore, according to the
       State, “it is of no consequence whether defendant is also guilty of
       forgery on another basis.”
¶ 32       We disagree with the State that this issue is moot. The record
       shows that defendant was convicted of counts I through VI, and
       defendant’s sentencing order expressly states that she received a
       single sentence on those counts. Also, the sentencing order cites
       specifically to both the “making” and “delivery” provisions of the
       forgery statute (720 ILCS 5/17-3(a)(1), (a)(2) (West 2006)). Thus,
       defendant’s record clearly indicates that she was convicted of forgery
       by making the check. This alleged surplus conviction not only may


           3
            The appellate court further reasoned that defendant’s conviction for
       forgery by making the check and her conviction for attempted theft by
       delivering the check did not violate the one-act, one-crime doctrine because
       they were based on different acts. Id. ¶ 33.

                                           -8-
       prejudice defendant in the future (see People v. Davis, 156 Ill. 2d 149,
       160 (1993); People v. Lilly, 56 Ill. 2d 493, 495 (1974)), but also
       affects the integrity of the judicial process (People v. Artis, 232 Ill. 2d
156, 165-68 (2009); People v. Harvey, 211 Ill. 2d 368, 389 (2004)).
¶ 33       Additionally, we observe that defendant was sentenced in May
       2010. Therefore, she could already have served her sentence of two
       years’ probation and 50 hours of community service. However, the
       nullification of a conviction unquestionably may have important
       consequences to a defendant, whether or not the attendant sentence
       has been served. “In such circumstances, ‘the probability that a
       criminal defendant may suffer collateral legal consequences from a
       sentence already served precludes a finding of mootness.’ ” People v.
       Jordan, 218 Ill. 2d 255, 263 (2006) (quoting People v. Jones, 215 Ill.
2d 261, 267 (2005)).

¶ 34                                B. Endorsement
¶ 35       Turning to the merits, defendant contends that the record does not
       contain any evidence that she created the bogus check. According to
       defendant her conviction for forgery by making the check was based
       solely on the fact that she endorsed the check in her own name.
       However, prior to considering the sufficiency of the evidence, we
       must first determine whether defendant’s endorsement of the check
       constituted “making” the check within the meaning of the forgery
       statute. This is a matter of statutory construction, which is a question
       of law reviewed de novo. People v. Howard, 228 Ill. 2d 428, 432
       (2008); People v. Harris, 203 Ill. 2d 111, 116 (2003).
¶ 36       The principles guiding our review are familiar. The primary
       objective in construing a statute is to ascertain and give effect to the
       intent of the legislature. The most reliable indicator of legislative
       intent is the language of the statute, given its plain and ordinary
       meaning. A court must view the statute as a whole, construing words
       and phrases in light of other relevant statutory provisions and not in
       isolation. Each word, clause, and sentence of a statute must be given
       a reasonable meaning, if possible, and should not be rendered
       superfluous. The court may consider the reason for the law, the
       problems sought to be remedied, the purposes to be achieved, and the
       consequences of construing the statute one way or another. Also, a
       court presumes that the General Assembly, in its enactment of
       legislation, did not intend absurdity, inconvenience, or injustice.


                                          -9-
       People v. Gutman, 2011 IL 110338, ¶ 12; People v. Zimmerman, 239
Ill. 2d 491, 497 (2010).
¶ 37        This court has explained that, prior to the Criminal Code of 1961,
       several separate statutes prohibited the forgery of specific types of
       documents and prescribed different penalties depending on the
       instrument involved. Section 17-3 of the Criminal Code of 1961
       incorporates and codifies all forms of forgery into a single criminal
       statute. People ex rel. Miller v. Pate, 42 Ill. 2d 283, 285-86 (1969);
       see People v. Lanners, 122 Ill. App. 2d 290, 293 (1970). At the time
       of defendant’s offenses, section 17-3 defined forgery in pertinent part
       as follows:
                    “(a) A person commits forgery when, with intent to
                defraud, he knowingly:
                        (1) makes or alters any document apparently capable
                    of defrauding another in such manner that it purports to
                    have been made by another or at another time, or with
                    different provisions, or by authority of one who did not
                    give such authority; or
                        (2) issues or delivers such document knowing it to
                    have been thus made or altered; or
                        (3) possesses, with intent to issue or deliver, any such
                    document knowing it to have been thus made or
                    altered[.]” (Emphases added.) 720 ILCS 5/17-3(a) (West
                    2006).4
¶ 38        The gist of forgery is the intent to defraud. People v. Henderson,
       71 Ill. 2d 53, 57 (1978); People v. Crouch, 29 Ill. 2d 485, 488 (1963).
       The State must establish that a defendant had the intent to defraud by
       making or altering, possessing with intent to deliver, or issuing or
       delivering any document apparently capable of defrauding another.
       720 ILCS 5/17-3(a)(1) to (a)(3) (West 2006); see People v. Horrell,
       381 Ill. App. 3d 571, 574 (2008); People v. Stout, 108 Ill. App. 3d 96,
       101 (1982). By use of the disjunctive “or,” the forgery statute


           4
            The forgery statute defines the requisite intent to defraud as “an
       intention to cause another to assume, create, transfer, alter or terminate any
       right, obligation or power with reference to any person or property,” and
       defines “document” as including, but not limited to, “any document,
       representation, or image produced manually, electronically, or by
       computer.” 720 ILCS 5/17-3(b) (West 2006).

                                           -10-
       recognizes that these acts can be committed separately, and ensures
       that a defendant is properly charged based on the stage of the process
       the defendant occupies. See People v. Angarola, 387 Ill. App. 3d 732,
       740 (2009).
¶ 39        Specifically regarding subsection (a)(1) of the forgery statute, the
       State must prove beyond a reasonable doubt that a defendant, with the
       intent to defraud, knowingly made or altered a document such that it
       is capable of defrauding another. 720 ILCS 5/17-3(a)(1) (West 2006);
       see Angarola, 387 Ill. App. 3d at 737; People v. D’Andrea, 361 Ill.
526, 532 (1935) (applying predecessor forgery statute). The document
       “need not necessarily be in due legal form” (id. at 533), or be so
       skillfully prepared that it requires an expert to detect it. Goodman v.
       People, 228 Ill. 154, 158 (1907). Rather, the test of whether a forged
       document is apparently capable of defrauding another is whether a
       reasonable person might be deceived into accepting the document as
       genuine. Id.; see People v. Turner, 179 Ill. App. 3d 510, 518 (1989);
       People v. Tarkowski, 106 Ill. App. 3d 597, 601 (1982).
¶ 40        In the case at bar, defendant has steadfastly contended throughout
       these proceedings that the evidence fails to establish that she created
       the bogus check in violation of subsection (a)(1). The appellate court
       rejected this contention. After citing People v. Epping, 17 Ill. 2d 557
       (1959), and People v. Connell, 91 Ill. App. 3d 326 (1980), the court
       observed the uncontested fact that defendant endorsed the check. The
       court concluded: “Thus, viewing the evidence in the light most
       favorable to the State, we find that defendant, by endorsing the check,
       made the document apparently capable of defrauding another, such
       that a reasonable trier of fact could have found the essential elements
       of the crime beyond a reasonable doubt.” 2011 IL App (1st) 101391-
       U, ¶ 23. Defendant assigns error to this reasoning.
¶ 41        The appellate court failed to recognize defendant’s position in the
       forgery statute’s sequence of culpable events. For example, the
       appellate court overlooked this court’s decision in People v.
       Christison, 396 Ill. 549 (1947), where the defendant contended that
       he was not properly charged with forgery because, inter alia, “the
       check was not endorsed and never cashed.” (Emphasis added.) Id. at
       550. This court rejected the defendant’s contention, reasoning that the
       crime of forgery is “complete” with the making of the false document
       with the intent to defraud, and that it is immaterial whether anyone
       was in fact defrauded. Id. at 551 (and cases cited therein). Christison
       teaches that forgery by making a counterfeit check occurs at the


                                         -11-
       check’s creation with the requisite intent to defraud. A counterfeit
       check is capable of defrauding without the need to be endorsed. See,
       e.g., People v. Bokuniewicz, 160 Ill. App. 3d 270, 274 (1987).
¶ 42       Further, the appellate court misapprehended this court’s decision
       in People v. Epping, 17 Ill. 2d 557 (1959). That case involved an
       instrument that was otherwise valid, but was made the subject of
       forgery by the defendant’s false endorsement. This court explained
       that the inquiry is “whether the endorsement renders the instrument
       capable of defrauding and is made for that purpose. If so, the other
       elements being present, it is forgery.” Id. at 569. This court concluded
       that the defendant’s forged endorsement rendered the “seemingly
       valid” instrument capable of defrauding. Id. Similarly, the defendant
       in People v. Connell, 91 Ill. App. 3d 326 (1980), contended that he
       did not “make” a check within the meaning of subsection (a)(1) of the
       forgery statute. Rather, according to the defendant, he merely found
       a valid check payable to another and endorsed the check with the
       forged name of the payee. The appellate court correctly concluded
       that proof of the defendant’s forged endorsement “was as a matter of
       law sufficient proof of a ‘making’ of the check.” Id. at 334.5 Epping
       teaches that a false endorsement can render an otherwise valid check
       capable of defrauding.
¶ 43       Considered together, Christison and Epping teach that where a
       check itself is counterfeit, forgery by making occurs, or is complete,
       when the check is first created with the intent to defraud. However,
       where a check is valid, there is no forgery by making until someone
       affixes an endorsement that renders the otherwise valid check capable
       of defrauding.
¶ 44       In the case at bar, the offense of forgery by making was complete
       when the counterfeit check was created. The check was capable of
       defrauding without defendant’s endorsement. Therefore, defendant’s
       endorsement of the check, by itself, did not render the check capable
       of defrauding. Consequently, her endorsement did not constitute
       “making” the check within the meaning of subsection (a)(1) of the
       forgery statute.



           5
            The appellate court reasoned: “Without endorsement, the check could
       not be cashed.” Connell, 91 Ill. App. 3d at 334. In the context of that case,
       the court was simply explaining that absent the defendant’s forged
       endorsement, that otherwise valid check was not capable of defrauding.

                                           -12-
¶ 45       We observe that the appellate court rejected defendant’s
       contention that her endorsement of the bogus check in her own name
       was not capable of defrauding. 2011 IL App (1st) 101391-U, ¶ 24.
       Before this court, the parties disagree as to whether a defendant’s
       endorsement in his or her own name can render a check capable of
       defrauding. However, we deem discussion of this issue unnecessary
       because the counterfeit check in the case at bar was capable of
       defrauding at its creation without any endorsement, be it forged or
       genuine. See People v. Campa, 217 Ill. 2d 243, 269-70 (2005)
       (reviewing court will not decide nonessential issues or render
       advisory opinions).

¶ 46                        C. Sufficiency of the Evidence
¶ 47       In her appellant’s brief before this court, defendant argues that,
       beyond the issue of her endorsement, “there was no evidence
       presented at trial” that she actually created the check. The State
       counters that “ample circumstantial evidence established that
       defendant created the fraudulent check, and the trial court never stated
       that it found defendant guilty of [making the check] based solely on
       her endorsement.”
¶ 48       The due process clause of the fourteenth amendment to the United
       States Constitution safeguards an accused from conviction in state
       court except upon proof beyond a reasonable doubt of every fact
       necessary to constitute the crime charged. Jackson v. Virginia, 443
U.S. 307, 315-16 (1979); In re Winship, 397 U.S. 358, 361-64 (1970);
       People v. Cunningham, 212 Ill. 2d 274, 278 (2004). Where a criminal
       conviction is challenged based on insufficient evidence, a reviewing
       court, considering all of the evidence in the light most favorable to
       the prosecution, must determine whether any rational trier of fact
       could have found beyond a reasonable doubt the essential elements
       of the crime. Jackson, 443 U.S. at 318-19; People v. Cooper, 194 Ill.
2d 419, 430-31 (2000). This standard of review “gives full play to the
       responsibility of the trier of fact fairly to resolve conflicts in the
       testimony, to weigh the evidence, and to draw reasonable inferences
       from basic facts to ultimate facts.” Jackson, 443 U.S. at 319; accord
       People v. Howery, 178 Ill. 2d 1, 38 (1997). Therefore, a reviewing
       court will not substitute its judgment for that of the trier of fact on
       issues involving the weight of the evidence or the credibility of the
       witnesses. Cooper, 194 Ill. 2d at 431. Although these determinations
       by the trier of fact are entitled to deference, they are not conclusive.

                                        -13-
       Rather, a criminal conviction will be reversed where the evidence is
       so unreasonable, improbable, or unsatisfactory as to justify a
       reasonable doubt of the defendant’s guilt. People v. Wheeler, 226 Ill.
2d 92, 115 (2007); People v. Ortiz, 196 Ill. 2d 236, 259 (2001). This
       same standard of review applies regardless of whether the defendant
       receives a bench or jury trial. Cooper, 194 Ill. 2d at 431.
¶ 49       This court has recognized that a criminal conviction may be based
       solely on circumstantial evidence. Wheeler, 226 Ill. 2d at 120; People
       v. Hall, 194 Ill. 2d 305, 330 (2000). However, the same standard of
       review applies whether the evidence is direct or circumstantial.
       Wheeler, 226 Ill. 2d at 116-18; Cooper, 194 Ill. 2d at 431. The State
       argues: “Based on all of the evidence it was more than reasonable for
       the trial court to deduce that defendant made or altered the check.”
       We disagree.
¶ 50       We have detailed the evidence adduced at trial. The trial court
       concluded that the testimony of defendant and her cousin Ahmad was
       incredible and unworthy of belief. The court found that defendant was
       an educated police officer with a sister who had a criminal record of
       similar crimes. Under these circumstances, the trial court rhetorically
       asked why defendant did not attempt to determine the legitimacy of
       the check by: arranging a meeting with the purported attorneys, or
       consulting with another attorney; or showing the check to the credit
       union prior to deposit. Because defendant did not do any of these
       things, the trial court reasoned: “Quite frankly, my mother gave me
       the check excuse just doesn’t hold water.” The court found defendant
       guilty on all counts, including forgery by making the check.
¶ 51       Our analysis of this issue “does not necessitate a point-by-point
       discussion of every piece of evidence as well as every possible
       inference that could be drawn therefrom.” Wheeler, 226 Ill. 2d at 117.
       The totality of the evidence pertains to the delivery of the check, as
       prohibited by subsection (a)(2) of the forgery statute. Indeed,
       defendant does not contest that she delivered the check, which
       supported her attempted theft conviction. However, wholly absent
       from this record is any evidence that defendant made the check as
       prohibited by subsection (a)(1). Indeed, Detective Roman, the
       investigating officer, testified that he did not find any evidence that
       defendant created the settlement letter or the check. Proof of forgery
       by making “must be connected with the person charged or there is a
       failure of proof.”People v. Ciralsky, 360 Ill. 554, 560 (1935).



                                        -14-
¶ 52       Of course, the State bears the burden of proving beyond a
       reasonable doubt each element of a charged offense and the
       defendant’s guilt. Victor v. Nebraska, 511 U.S. 1, 5 (1994); Howery,
178 Ill. 2d at 32; People v. Tye, 141 Ill. 2d 1, 15 (1990). In the case
       at bar, there was an entire failure of proof upon the essential element
       that defendant created the check. Defendant’s conviction of forgery
       by making (720 ILCS 5/17-3(a)(1) (West 2006)) must be reversed.
¶ 53       When a reviewing court reverses a conviction based on
       evidentiary insufficiency, the constitutional prohibition against double
       jeopardy (U.S. Const., amends. V, XIV; Ill. Const. 1970, art. I, § 10)
       precludes the State from retrying the defendant. Therefore, “the only
       proper remedy is a judgment of acquittal.” Williams, 239 Ill. 2d at
       133; accord Tibbs v. Florida, 457 U.S. 31, 40-42 (1982); Burks v.
       United States, 437 U.S. 1, 11-18 (1978); People v. Mink, 141 Ill. 2d
163, 173-74 (1990).
¶ 54       In sum, defendant’s sentencing order reflects that she was
       convicted as charged in counts I through VI. We reverse defendant’s
       conviction of forgery by making the check as charged in count I, as
       well as that part of the appellate court judgment that upheld the
       conviction. As earlier noted, the appellate court vacated the
       conviction of forgery by delivery in count II under one-act, one-crime
       principles, and the official misconduct convictions as charged in
       counts IV, V, and VI. Accordingly, we modify defendant’s sentencing
       order here, to reflect her sole remaining conviction of attempted theft
       as charged in count III.

¶ 55                           III. CONCLUSION
¶ 56       For the foregoing reasons, the judgment of the appellate court is
       affirmed in part and reversed in part, and the judgment of the circuit
       court of Cook County is affirmed in part and reversed in part.

¶ 57       Appellate court judgment affirmed in part and reversed in part.
¶ 58       Circuit court judgment affirmed in part and reversed in part.

¶ 59       JUSTICE THOMAS, specially concurring:
¶ 60       I agree with the conclusions of the majority in the first two
       sections of its analysis and its reasons for reaching those conclusions.
       The question of whether the evidence was sufficient to establish that
       defendant committed the offense of forgery by making the check

                                        -15-
       under count I was not moot, and a conviction for that offense cannot
       rest solely on the fact that a defendant endorses a forged check.
¶ 61        I also agree with the majority’s ultimate conclusion rejecting the
       State’s argument that the circumstantial evidence presented in this
       case was sufficient to prove beyond a reasonable doubt that defendant
       created the fraudulent check. I write separately, however, because I
       would reach this conclusion based on somewhat different reasoning
       than that employed by the majority.
¶ 62        Section 17-3(a)(1) and (2) of the forgery statute provides in
       relevant part that “(a) A person commits forgery when, with intent to
       defraud, he knowingly: (1) makes or alters any document apparently
       capable of defrauding another ***; or (2) issues or delivers such
       document knowing it to have been thus made or altered.” 720 ILCS
       5/17-3(a)(1), (2) (West 2006). Following a bench trial, defendant was
       convicted of, among other offenses, forgery by making the check
       under section 17-3(a)(1) (count I), forgery by delivery of the check
       under section 17-3(a)(2) (count II), and attempted theft by delivering
       the check (count III). The appellate court subsequently vacated count
       II under one-act, one-crime principles, as it was based on the same act
       of delivery as the greater offense of attempted theft under count III.
       2011 IL App (1st) 101391-U, ¶ 32. The appellate court affirmed
       defendant’s convictions under counts I and III. Id. ¶ 41.
¶ 63        The relevant facts in the record and the reasonable inferences
       from those facts indicate the following. Defendant presented a forged
       check to the Chicago Patrolman’s Federal Credit Union (credit union)
       in the amount of $1 million for deposit on August 31, 2006.
       Defendant gave the teller on duty, Samara Galvan, the check, which
       defendant had endorsed. Defendant also presented a deposit slip, two
       forms of identification, and an affidavit claiming that the check was
       from the settlement of a lawsuit against Six Flags Great America
       (Great America).
¶ 64        Galvan knew defendant from her prior contact with her over an
       incident that occurred a few weeks earlier at the credit union in early
       August of 2006. Galvan recalled that with respect to that incident,
       defendant had claimed that a fraud had been committed on her
       account by someone who had improperly withdrawn money from it.
       It turned out that the money was withdrawn by defendant’s sister,
       Abeni Brown, who was “posing” as defendant. Galvan was also the
       teller for that transaction. She noted that the person posing as
       defendant wore a wig and glasses. Galvan further noted that Abeni

                                        -16-
       had joint ownership of the account. It was never explained at trial
       why Abeni would have had to pose as defendant, given that Abeni
       had the right to access the account and take money out in her own
       name. At any rate, Galvan opened up a new account for defendant and
       resolved that she would recognize defendant in the future.
¶ 65       Galvan was immediately suspicious of the $1 million check when
       defendant presented it on August 31. Galvan showed the check to her
       supervisor, Maria Villasenor. Villasenor briefly glanced at the check,
       but did not notice the amount. She directed Galvan to process the
       check, but to put a hold on it. After making a copy of the affidavit
       given to her by defendant, Galvan walked back to the teller window
       to where defendant was still standing. Defendant was now on her cell
       phone. Defendant asked if anything was wrong, and Galvan told here
       that “everything was okay.” Defendant then pretended that she had
       her lawyer on the phone. Defendant told Galvan that Galvan could
       speak to the lawyer on the phone “if there were any problems.”
¶ 66       The next morning, on September 1, 2006, it was brought to
       Villasenor’s attention that the credit union’s scanner could not read
       the check because it was missing one of the nine digits required for
       a valid routing number. At that time, Villasenor noticed for the first
       time that the check amount was for $1 million. She could tell from
       the lines, color and texture, and the lack of a full routing number that
       it was not a good check and that there was a chance it was counterfeit.
       Villasenor then called Chase Bank and verified over the phone that
       the check was forged. She then placed a permanent hold on
       defendant’s account and sent mail notice to defendant informing her
       of the hold. Villasenor explained at trial that if she had not placed a
       hold on the account, defendant would have been able to get $5,000
       from the account after two business days as a result of the available
       balance that would have resulted from the deposit of the check.
¶ 67       On September 7, 2006, defendant called Villasenor to ask what
       the letter meant. During the course of that conversation, defendant
       told Villasenor a series of lies. Defendant said she had sued Great
       America and had won the lawsuit, that someone from Great America
       was supposed to call the credit union to let it know this was a good
       check, that Chase Bank would call the credit union, and finally that
       defendant would have her lawyer call to let the credit union know that
       it was a good check.
¶ 68       Villasenor talked to defendant again on the phone on September
       11, 2006, after the credit union’s accounting department notified

                                        -17-
       Villasenor that the check was indeed counterfeit. Villasenor informed
       defendant that Chase Bank had not honored the check and that the
       credit union would have to debit defendant’s account. Defendant
       responded to this news with more lies. She said that she was “going
       to have to sue Great America again then.” She also claimed that the
       check was dishonored because Great America had just filed for
       bankruptcy. When Villasenor asked defendant when she had learned
       this, defendant said that she had found this out that morning.
¶ 69       Chicago Police Detective Francisco Roman conducted the
       investigation of the forged check. Roman contacted the chief financial
       officer of Great America, who confirmed that there were never any
       checks issued to defendant or any of her family members by the
       company. Moreover, Great America was never sued by defendant or
       any of her family members. Detective Roman did confirm, however,
       that Abeni Brown is an actual person and is the sister of defendant.
       Roman found that Abeni had two case reports in the police
       department database. Both incidents involved Abeni committing
       identity theft against defendant. Roman testified at trial that he had
       not gathered any evidence to indicate that defendant actually created
       either the forged check or the affidavit claiming that the check was
       the result of a lawsuit against Great America. Detective Roman
       admitted that he did not contact Abeni in connection with this case.
       He noted that there was an investigative alert out for her, but no one
       from the police department had spoken to her.
¶ 70       The majority concludes that based on the evidence there was an
       “entire failure of proof upon the essential element that defendant
       created the check.” Supra ¶ 52. The majority claims that the totality
       of the evidence pertains to the delivery of the check, and it finds it
       significant that Detective Roman, as the investigating officer, did not
       gather any direct evidence that defendant created the settlement check
       or affidavit. Supra ¶ 51. The majority finds that its “analysis of this
       issue ‘does not necessitate a point-by-point discussion of every piece
       of evidence as well as every possible inference that could be drawn
       therefrom.’ ” Supra ¶ 51 (quoting People v. Wheeler, 226 Ill. 2d 92,
       117 (2007)).
¶ 71       The majority’s quote from Wheeler needs to be placed in the
       proper context. In that case, this court agreed with the defendant’s
       contention that the requirement that “all of the evidence is to be
       considered in the light most favorable to the prosecution” means that
       appellate review must include consideration of all of the evidence, not


                                        -18-
       just the evidence convenient to the State’s theory of the case.
       (Emphasis in original.) Wheeler, 226 Ill. 2d at 117. Wheeler
       continued on to clarify as follows:
                    “However, the mandate to consider all the evidence on
                review does not necessitate a point-by-point discussion of
                every piece of evidence as well as every possible inference
                that could be drawn therefrom. To engage in such an activity
                would effectively amount to a retrial on appeal, an improper
                task expressly inconsistent with past precedent. [Citation.]
                Indeed, this court has stated that even ‘the trier of fact is not
                required to disregard inferences which flow normally from the
                evidence and to search out all possible explanations consistent
                with innocence and raise them to a level of reasonable doubt.’
                [Citation.] We have also stated that ‘[t]he trier of fact need
                not *** be satisfied beyond a reasonable doubt as to each link
                in the chain of circumstances. [Citation.] Accordingly, this
                court is not required to search out all possible explanations
                consistent with innocence or be satisfied beyond a reasonable
                doubt as to each link in the chain of circumstances. On the
                contrary, we must ask, after considering all of the evidence in
                the light most favorable to the prosecution, whether the record
                evidence could reasonably support a finding of guilt beyond
                a reasonable doubt.” Wheeler, 226 Ill. 2d at 117-18.
¶ 72        Thus, our standard of review requires that we consider all of the
       evidence in the light most favorable to the prosecution and determine
       whether that evidence could reasonably support a finding of guilt
       beyond a reasonable doubt. I would also note that “[i]n forgery cases,
       proof must often be by circumstantial evidence.” People v. Baylor, 25
Ill. App. 3d 1070, 1074 (1975) (citing People v. Church, 366 Ill. 149,
       158 (1937)). This is because forgery is not a crime that is committed
       openly and notoriously. See People v. Einstein, 106 Ill. App. 3d 526,
       532 (1982). It is by nature secretive, and it is therefore necessary that
       certain elements be proved from logical deductions from the facts and
       evidence. Id. Moreover, it is well established that the intent to defraud
       may be inferred from the facts and circumstances surrounding the
       transaction. People v. Bailey, 15 Ill. 2d 18, 23-24 (1958); People v.
       Kunce, 196 Ill. App. 3d 388, 391 (1990).
¶ 73        In the present case, there is no question that the circumstantial
       evidence was sufficient to show that defendant had an intent to
       defraud in connection with the forged check. Defendant does not


                                         -19-
       contest the trial court’s findings of guilt under counts II and III
       (forgery by delivering the check and attempted theft by delivering of
       the check), which necessarily established that she knew the check she
       deposited was not made by the authority of Bryan Douglas.
       Moreover, she told a series of lies in connection with the forged
       check to various credit union employees and pretended to talk with
       an attorney on the phone that could clear up any problems with the
       check. It was for the trial judge as the trier of fact in this case to
       determine the credibility of the witnesses and draw reasonable
       inferences from the facts. The trial judge reasonably determined that
       defendant’s statements were of a person trying to hide her guilt of the
       forgery and that defendant’s witnesses were not credible.
¶ 74        Having said that, however, I conclude that the evidence was not
       sufficient to prove defendant guilty of forgery under count I (the
       making of the check) when looking at all of the facts and
       circumstances of this case. My conclusion would likely have been
       different had this been a simple case of defendant claiming to have
       won a lawsuit on her own behalf and presenting a settlement check
       payable to herself. In such a case it may have been quite reasonable
       for the trier of fact to conclude that the circumstances were sufficient
       to show that defendant must have made the check. I do not believe it
       would have been necessary in such a case for the State to prove the
       making of the check, as defendant suggests, by introducing more
       concrete evidence, such as a digital image of the check on defendant’s
       computer or evidence that defendant had made other copies at home.
       I would also not find it conclusive that the detective assigned to the
       case could find no such evidence, especially where there is no
       indication that a search of defendant’s home was ever conducted.
¶ 75        Here, the problem with the State’s case, then, is that other
       undisputed evidence negated the otherwise circumstantial evidence
       that might have indicated that defendant must have made the check.
       It was undisputed that the affidavit presented to the credit union by
       defendant in connection with the check indicated that it was for a
       purported lawsuit that claimed that defendant’s sister, Abeni, was the
       plaintiff. It was uncontested that Abeni was an actual person, was
       defendant’s sister, and had a history of fraud and identity theft. It was
       also uncontested that police did not question Abeni or otherwise
       investigate her possible role in the incident. Moreover, defendant was
       not charged with forgery in the making of the check based on an
       accountability theory. Cf. Kunce, 196 Ill. App. 3d at 391 (forgery may


                                         -20-
       be charged on an accountability theory, which may be proved by
       circumstantial evidence). Under these circumstances, a reasonable
       doubt remains as to who actually created the $1 million forged check
       that defendant ultimately delivered with the intent to defraud.
¶ 76       Accordingly, I agree with the majority’s decision to reverse
       defendant’s conviction as charged in count I for the making of the
       check and to modify the sentencing order to simply reflect a
       conviction for attempted theft as charged in count III.

¶ 77      JUSTICE KILBRIDE joins in this special concurrence.




                                      -21-